 
   
 
   

Case 1:20-cv-05104-GBD Document 18 nffeseeerren 1of 2
1 pore iE Yo
on be
CASEY & BARNETT, Lit TRO
ATTORNEYS AT LAW i one’
305 Broadway, Ste 1202 (4.

 
 

45

  
 

 

 

} a . e i ao id
New York, New York 10007 § :
MARTIN F, CASEY* Telephone: (212) 286-0225 ~—e NEW JERSEY OFFICE
GREGORY G. BARNETT** Facsimile: (212) 286-026! Casey & Barnett, LLP
CHRISTOPHER M. SCHIERLOH Web: www.casevbarnett.com 154 South Livingston Avenue, Suite 106
JAMES P, KRAUZLIS* : need ‘ Livingston, NJ 07039

Admitted in NY and NJ

  

** Admitted in NY, NJ, La and Oh Ipk@caseybarnett.com
Direct: 646-362-8925
SO ORDERED
March
VIA ECF The conference is adjourned from
Hon. George B. Daniels March 9, 2021 to May 11, 2021 at 9:30 am
Daniel Patrick Moynihan :
. tan )
United States Courthouse iM AR 0 8 2021 ft ie Gs aw
S00 Pearl St. ge “T T> OTN A ATETOT a
New York, NY 10007-1312 O° :

Re: — Federal Insurance Company aso Kidkraft, Inc. v.
FedEx Trade Networks Transport & Brokerage, Inc.
Case Number: 1:20-cv-05104-GBD
Our file: 115-1590
Dear Honorable George B. Daniels:

We represent the Plaintiff, Federal Insurance Company, as the subrogated underwriter of
their assured, Kidkraft, Inc. (“Plaintiff”), in the above-referenced matter, and respectfully submit
this joint application seeking to adjourn the current date for the Initial Conference before Your
Honor which is scheduled for Tuesday, March 9, 2021 at 9:30 a.m. to the scheduled Status
Conference Date of March 9, 2021 at 9:30 a.m. [Doc. 16].

The parties continue to address a proposed resolution of this matter and are very close in
our settlement positions to the extent we feel we will be able to resolve this matter in short order.
In light of the parties actively seeking resolution of this matter through settlement it is
respectfully submitted there is no need to conduct the Initial Court Conference on Tuesday,
March 9, 2021 at 9:30 a.m. and the parties further respectfully suggest the Initial Court
Conference be adjourned to a date convenient to the court in four (4) weeks, to April 6, 2021 at
9:30 a.m.

We thank Your Honor for your kind consideration of the foregoing and the parties look
forward to Your Honor’s endorsement of the instant joint application to confirm the original
Court Conference date of March 9, 2021 at 9:30 a.m. is adjourned to April 6, 2021 at 9:30 a.m.

Respectfully submitted,

CASEY & BARNETT, LLC
/s/ James P. Krauzlis

James P. Krauzlis

Attorneys for Plaintiff
Federal Insurance Company

 

 
Case 1:20-cv-05104-GBD Document 18 Filed 03/08/21 Page 2 of 2

Hon. George B. Daniels
United States District Judge March 5S, 2021

ce:
Floyd G. Cottrell
COTTRELL SOLENSKY, P.A.
Attorneys for Defendant
FedEx Trade Networks Transport & Brokerage, Inc.
Three University Plaza, Suite 500
Hackensack, New Jersey 07601
feottrell@cs-njnylawfirm.com

 

 

 
